                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         TERRE HAUTE DIVISION

WESLEY IRA PURKEY,                        )
                                          )
                        Petitioner,       )
                                          )
                   v.                     )    No. 2:19-cv-00414-JPH-DLP
                                          )
UNITED STATES OF AMERICA, et al.          )
                                          )
                        Respondents.      )

                               FINAL JUDGMENT

      The Court now enters final judgment.     Petitioner’s petition for writ of

habeas corpus is denied and the action is dismissed with prejudice.

Date: 11/20/2019




Laura Briggs, Clerk of Court


By: __________________
     Deputy Clerk




Distribution:

Brian Patrick Casey
U.S. ATTORNEY'S OFFICE
brian.casey@usdoj.gov

Michelle M. Law
FEDERAL DEFENDER -- WESTERN DISTRICT OF MISSOURI
michelle_law@fd.org
Kathleen D. Mahoney
UNITED STATES ATTORNEY'S OFFICE
kate.mahoney@usdoj.gov

Brian L. Reitz
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
brian.reitz@usdoj.gov

Jeffrey E. Valenti
UNITED STATES ATTORNEY'S OFFICE
jeff.valenti@usdoj.gov

Rebecca Ellen Woodman
REBECCA E. WOODMAN, ATTORNEY AT LAW, L.C.
rewlaw@outlook.com
